NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                    TECSEC, INC.,
                   Plaintiff-Appellant

                           v.

        ADOBE SYSTEMS INCORPORATED,
               Defendant-Appellee

 SAS INSTITUTE, INC., SAP AMERICA, INC., SAP
   AG, CISCO SYSTEMS, INC., SYBASE, INC.,
 SOFTWARE AG, SOFTWARE AG, INC., PAYPAL,
    INC., ORACLE CORPORATION, ORACLE
                AMERICA, INC.,
                   Defendants
             ______________________

                      2015-1686
                ______________________

   Appeal from the United States District Court for the
Eastern District of Virginia in No. 1:10-cv-00115-LMB-
TCB, Judge Leonie M. Brinkema.
                ______________________

               Decided: August 18, 2016
                ______________________

    MICHAEL OAKES, Hunton & Williams LLP, Washing-
ton, DC, argued for plaintiff-appellant. Also represented
2              TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED



by MICHAEL ALFRED O'SHEA; GREGORY N. STILLMAN,
Norfolk, VA.

    CHARLENE M. MORROW, Fenwick & West, LLP, Moun-
tain View, CA, argued for defendant-appellee. Also repre-
sented by VIRGINIA KAY DEMARCHI; PHILLIP JOHN HAACK,
San Francisco, CA.
                ______________________

     Before PROST, Chief Judge, LINN, and TARANTO, Cir-
                      cuit Judges.
LINN, Circuit Judge.
       TecSec, Inc. (“TecSec”) challenges certain claim
construction rulings and appeals from a grant of summary
judgment of non-infringement by Adobe Systems, Inc.
(“Adobe”) of TecSec’s U.S. Patents Numbers 5,369,702
(“’702 patent”), 5,680,452 (“’452 patent”), 5,717,755 (“’755
patent”), and 5,898,781 (“’781 patent”), collectively the
Distributed Cryptographic Object Method patents
(“DCOM patents”). TecSec, Inc. v. Int’l Business Machines
Corp., No. 1:10-cv-115 (E.D. Va. May 7, 2015) (“TecSec
V”). Adobe contests TecSec’s arguments and asserts a
number of alternative grounds for affirmance. TecSec
also requests that the case be reassigned to a different
district judge on remand.
       Because the district court erred in its construction
of “selecting a label,” because we find no merit in Adobe’s
alternate grounds for affirmance, and because we find
nothing to warrant reassignment on remand, we vacate
the district court’s summary judgment of non-
infringement and remand for further proceedings con-
sistent with this opinion.
TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED                3



                       I. BACKGROUND
                  A. History of Proceedings
     In 2010, TecSec filed suit in the Eastern District of
Virginia seeking to enforce its DCOM patents against
thirteen defendants. The district court has thus far
restricted TecSec to proceeding against only one defend-
ant at a time, beginning with IBM and now Adobe. The
claims against the other defendants remain in this six-
year old case for resolution on remand. The extended
pendency of this litigation raises questions as to the
efficiency of the district court’s one-defendant-at-a-time
approach. While the scheduling of proceedings is a mat-
ter within the sound discretion of the district court, it may
wish to reconsider the prudence of that approach on
remand.
                  B. TecSec’s DCOM Patents
    TecSec’s DCOM patents are generally directed to
methods and systems of multi-level encryption that allow
encrypted files to be nested within other encrypted files.
In addition to multi-level encryption, the DCOM patents
further limit access by using labels in the form of a field of
characters attached to the encrypted files.
    TecSec’s charges of infringement against Adobe are
focused on Adobe’s “Acrobat” program. TecSec asserted
both method and system claims of the DCOM patents
against Adobe. Claim 1 of the ’702 patent is representa-
tive of the method claims asserted against Adobe, and is
reproduced below, with emphasis on the primary contest-
ed claim construction and infringement issues:
    1. A method for providing multi-level multime-
       dia security in a data network, comprising
       the steps of:
       A) accessing an object-oriented key man-
          ager;
4              TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED



       B) selecting an object to encrypt;
       C) selecting a label for the object;
       D) selecting an encryption algorithm;
       E) encrypting the object according to the en-
          cryption algorithm;
       F) labelling the encrypted object;
       G) reading the object label;
       H) determining access authorization based on
          the object label; and
       I) decrypting the object if access authorization
          is granted.
’702 patent, col. 12, ll. 2-15. Claim 1 of the ’755 patent
includes a modified step F, which reads” “labelling the
encrypted first object wherein the labelling comprises
creating a display header.” ’755 patent, col. 11, ll. 61-62.
    Claim 8 of the ’702 patent is representative of system
claims asserted against Adobe, and is reproduced in
relevant part below, again emphasizing the primary
contested issues on appeal:
    8. A system for providing multi-level multimedia
       security in a data network, comprising:
       A) digital logic means, the digital logic means
          comprising:
          1) a system memory means for storing data
             ...
          3) an object labelling subsystem, com-
          prising logic means for limiting object ac-
          cess, subject to label conditions . . .
          5) an object label identification subsys-
          tem, comprising logic for limiting object ac-
          cess, subject to label conditions . . .
TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED               5



        B) the encryption algorithm module working
           in conjunction with the object labelling sub-
           system to create an encrypted object such
           that the object label identification subsys-
           tem limits access to an encrypted object.
’702 patent, col. 12, l. 45 – col. 13, l. 19.
                 C. Adobe’s Acrobat Program
     Adobe’s Acrobat program allows users to interact with
files in portable document format (“PDF”). TecSec V at 5.
Acrobat allows a PDF author to encrypt the document
using one of two relevant encryption mechanisms: pass-
word protection or digital certificate security. Password
protection grants access to the document upon entry of
one of two correct passwords—an “owner” password or a
“user” password. The owner password allows full access
to the document, e.g. printing and saving, while the user
password grants access according to the permissions
assigned by the owner upon encryption. Digital certificate
security allows the owner to select the digital certificates
of authorized recipients of the file, and to group the
recipients into groups with distinct access authorizations.
     When a user initiates the encryption process, a screen
is displayed, asking which encryption mechanism the user
wishes to use, and what parts of the document
to encrypt—“all document contents,” “all document con-
tents except metadata,” or “only file attachments.”
J. App’x at 3772. Once the user sets the type of security,
permissions, and what to encrypt, and clicks “OK,” the
user is returned to the Acrobat interface. Acrobat does
not encrypt the data until the user saves the document.
When saving, Acrobat creates an “encryption dictionary”
containing all the information necessary to test a user’s
authorization to access and manipulate the file.
    When the data is secured using password security, the
encryption dictionary contains a user password key and
6              TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED



an owner password key, but not the passwords them-
selves. The keys are used to test the password entered for
authorization. When the data is secured using digital
certificate security, Acrobat creates and encrypts a ran-
dom number “file key” for each recipient, which acts like
the password key, and is also stored in the encryption
dictionary. A user’s digital certificate data is processed
and the file key is used to test the user’s authorization to
access the data.
     Acrobat also allows files to nest within a PDF docu-
ment in what Acrobat calls a PDF envelope. The nested
files may be in PDF format or any number of other for-
mats. The nested files may also be separately encrypted.
If the nested file is a PDF document, it may be encrypted
using Acrobat. When accessed, nested files open in their
native program, and, if encrypted, go through their own
decryption process, which, in the case of a PDF file, can be
performed through Acrobat.
         D. Proceedings before the District Court
    Prior to the completion of discovery, Adobe moved for
entry of certain proposed claim constructions and for
summary judgment of no infringement, contending that
TecSec cannot show that Acrobat meets the “mult-
level . . . security,” “object-oriented key manager,” “la-
bel/labelling,” “object,” “access authorization,” and “dis-
play header” limitations of the claims. The district court
limited discovery solely to those issues raised in Adobe’s
summary judgment motion.
    After briefing, the district court held a hearing on the
summary judgment motion. At that hearing, the court
questioned both parties with respect to the proper con-
struction of the “selecting a label” limitation—and partic-
ularly whether selecting a label is different from creating
a label. This, despite the fact that neither party had
disputed the “selecting a label” limitation or sought a
ruling on its construction and despite the fact that Adobe
TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED               7



had not asserted that element as missing from the ac-
cused Acrobat program. The district court recognized that
under the circumstances, supplemental briefing might be
in order and expressly stated that it was “not opposed to
giving [the parties] further time to brief it.”
J. App’x at 3935. Both Adobe and TecSec declined the
district court’s invitation.
    In its written opinion, the district court addressed
both the claim construction issues raised by Adobe and
Adobe’s motion for summary judgment of non-
infringement. In addressing claim construction, the court
began by construing “selecting a label for the object.” The
court noted that while the parties did not propose a
construction for that limitation and declined the oppor-
tunity to brief the issue, they clearly disputed whether
selecting a label includes creating a label or selecting the
components that go into a label. For that reason, the
court stated that that it had a duty to resolve that dis-
pute, citing O2 Micro International, Ltd. v. Beyond Inno-
vation Technology Co., 521 F.3d 1351, 1362 (Fed. Cir.
2008). TecSec V at 19. The court then concluded that
“before an object can be selected, it must first be created.”
Id. at 20. Moreover, it construed the limitation as mean-
ing “choosing a pre-existing label” and not merely select-
ing “the components used in its creation.” Id. at 23.
     The district court then turned to the disputed claim
terms presented in Adobe’s motion and noted that
“[r]esolution of the meaning of those terms will also assist
in early resolution of the claims that TecSec asserts
against the remaining defendants.” Id. The district court
first construed “object oriented key manager” to mean “a
software component that is capable of performing the
process of generating, distributing, replacing, storing,
checking on, and destroying cryptographic keys.” TecSec
V at 26. The court next construed “label” as having been
expressly defined in the specification of the “702 patent to
mean “a series of letters or numbers, separate from but
8                TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED



associated with the sending of an object, which identifies
the person, location, equipment, and/or organization
which is permitted to receive the associated object.” Id. at
32. The court went on to construe “labelling” to mean
“attaching a label,” id. at 32, and “access authorization” to
mean “authorization to access an object,” id. at 34. Final-
ly, the district court construed “display header” to mean
“a header for making visually perceptible to a user.” Id. at
35.
     In addressing the merits of Adobe’s motion for sum-
mary judgment of non-infringement, the district court
observed that “because failure to generate a genuine issue
of material fact on a single claim term precludes a finding
of infringement as a matter of law, the Court will only
address a subset of those arguments.” Id. at 36. It then
proceeded to address only whether Acrobat met the “mul-
ti-level . . . security,” “label” and “selecting a label” limita-
tions.
    It first concluded that there was evidence raising a
genuine issue of material fact and defeating summary
judgment of non-infringement as to whether Adobe’s
Acrobat met the “multi-level . . . security” limitation.
Specifically, the court cited evidence of “the use of multi-
ple sessions to provide multiple layers of encryption,”
noting that Acrobat can be used to encrypt PDFs and nest
them within other encrypted PDF documents. TecSec V
at 36-37.
    The district court then turned to the question of
whether Acrobat’s encryption dictionary met the “label”
limitation and specifically whether the encryption dic-
tionary functioned to “identify a person, a location,
equipment, or an organization” consistent with the court’s
construction of that limitation. Id. at 37. The court
concluded that the label limitation could not be met when
using password security because the encryption dictionary
does not contain either the user or owner passwords and
TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED               9



even if it did, such passwords are not linked to the identi-
ty of a particular user. The court, however, did not reach
that same conclusion when considering the use of certifi-
cate security as it found evidence indicating that “the
certificate IDs identify each of the individual recipients.”
Id. at 38. The district court found this to defeat Adobe’s
argument.
    Finally, the court addressed the “selecting a label”
limitation. Based on a claim differentiation argument
centered on a different limitation appearing in claims 1
and 2, the district court perceived a difference between
“selecting a label” and “creating a label.” It then conclud-
ed that before one can select an object, the object must
pre-exist. It went on to distinguish between selecting a
label and selecting the components that go into the label,
concluding that the limitation required that the label
itself and not merely the label components must be select-
ed. Accordingly, it construed the limitation to mean
“choosing a pre-existing label.” It then concluded that
using either encryption scheme, Acrobat does not meet
the “selecting a label” limitation because Adobe’s encryp-
tion dictionary does not exist when the type of encryption
(password protection or digital certificate security) and
the information to be encrypted are selected, and because
the encryption dictionary is “not created until the user
saves the file.” Id. at 40. Because the district court’s
construction of “selecting a label” required a “pre-existing”
label—an element missing from the Acrobat program—
the district court concluded that Adobe was entitled to
summary judgment of non-infringement.
                    E. The Present Appeal
    TecSec appeals the district court’s summary judge-
ment of non-infringement, claiming error: (a) in the
district court’s basing of its grant on the sua sponte con-
struction of the “selecting a label” limitation; (b) in erro-
neously construing the “selecting a label” limitation to
10              TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED



require that the label be pre-existing; (c) in adopting an
unnecessarily narrow construction of the “label” limita-
tion; and (d) in holding that the encryption dictionary
with password security is not a label. In a second set of
arguments, TecSec appeals the district court’s claim
construction of the “object-oriented key manager” and
“display header” claim constructions—even though it
recognized that those limitations did not form the basis of
the district court's summary judgment decision—and
contests a statement made by the district court in footnote
23 of its opinion with regard to the “labelling” limitation.
Finally, it requests that the case be reassigned to a differ-
ent judge on remand.
    Adobe asserts as alternative grounds for affirmance
that Acrobat does not meet: (a) the “object-oriented key
manager” limitation; (b) the “display header” limitation;
(c) the requirement for certain memory hardware as
required by the asserted system claims; (d) the “label”
limitation under either construction asserted by the
parties; and (e) the “multi-level . . . security” limitation.
Adobe also contends that the district court provided an
alternative basis for summary judgment of non-
infringement in footnote 23 of its opinion, i.e. that Acrobat
did not infringe because it did not satisfy the “labelling
the encrypted object” limitation. Finally, Adobe argues
that no basis exists to reassign this case to a different
judge.    This court has jurisdiction under 28 U.S.C.
§ 1295(a)(1).
                       II. Discussion
                  A. Standards of Review
    The Fourth Circuit reviews the grant of summary
judgment de novo, viewing the facts and drawing all
reasonable inferences in favor of the non-moving party,
and asking whether there is a genuine issue of material
fact. PBM Prods., LLC v. Mead Johnson Co., 639 F.3d
111, 119 (4th Cir. 2011). At summary judgment, claim
TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED            11



construction is reviewed de novo as an issue of law when
based on intrinsic evidence without underlying factual
findings. Teva Pharm. USA, Inc. v. Sandoz, Inc., 135
S. Ct. 831, 841 (2015). We review subsidiary district court
fact-finding, if any, for clear error. Id.
                 B. Asserted Procedural Error
    TecSec first contends that the district court commit-
ted serious procedural error when it granted summary
judgment on the basis of its sua sponte construction of
selecting a label, without providing proper notice. Be-
cause we vacate the district court’s summary judgment on
the merits, we need not and do not address TecSec’s
assertion of procedural error, but instead turn directly to
the issues raised.
                C. The Issues Raised by TecSec
    We begin by addressing the principal issues raised by
TecSec. We address TecSec’s second set of arguments,
noted, supra, in our analysis of Adobe’s alternative
grounds for affirmance.
                    1. “Selecting a Label”
    The principal argument raised in this appeal is
whether the district court properly construed the “select-
ing a label” limitation and whether, under the proper
construction, Adobe is entitled to summary judgment of
no infringement. TecSec asserts that the district court
both erred in its claim construction and in granting
summary judgment of non-infringement, even under the
district court's claim construction.
    TecSec argues that the meaning of this term was nev-
er in dispute, that the plain and ordinary meaning should
have been adopted, and that no construction should have
been provided. It further argues that the district court
improperly read into the limitation a “pre-existing” re-
quirement not supported by the intrinsic record. Accord-
12              TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED



ing to TecSec, the district court added its pre-existing
requirement based on a flawed claim differentiation
argument relating to a different limitation. It also argues
that selecting a label means selecting components for a
label.
     Adobe contends that the district court’s claim con-
struction correctly reflects the common sense understand-
ing that one cannot “select” something that does not yet
exist. Adobe cites a number of dictionary definitions to
support its argument and refers to examples in the speci-
fication that explain that a user creates an object before
selecting it for preview. It also argues that in a prior case
involving two of the asserted DCOM patents, TecSec took
the position that the plain meaning of the term “selecting”
is “choosing.” Adobe further argues support based on the
district court’s claim differentiation analysis and contends
that there is no support in the specification for TecSec’s
assertion that selecting a label means selecting compo-
nents for a label.
    The district court construed “selecting a label for the
object” as “choosing a pre-existing label,” TecSec V at 5,
explaining that in the context of the patent, “selecting a
label” is necessarily distinct from creating a label. The
primary basis for the district court’s construction was its
understanding of claim differentiation. In addition to the
step of “selecting a label,” claim 1 of the ’702 patent
contains the additional step of “selecting an object to
encrypt.” ’702 patent, col. 12, l. 5 (emphasis added).
Dependent claim 2 adds the step of “creating an object in
an application prior to accessing the object-oriented key
manager,” ’702 patent, col. 12, ll. 16-20 (emphasis added).
The district court reasoned that under the doctrine of
claim differentiation, “selecting an object” in claim 1
cannot mean “creating an object” as in claim 2 and neces-
sarily excludes “creating that object.” The court then
concluded that selecting must mean the same thing in
both the “selecting an object” and “selecting a label”
TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED             13



limitations and that, therefore, “selecting a label” cannot
include “creating a label.” See TecSec V at 19-20.
    The problem with this reasoning is that first, the “se-
lecting an object” and “selecting a label” limitations are
separate and different limitations. Moreover, while the
doctrine of claim differentiation requires that the limita-
tions in a parent claim be construed to be different in
scope from those in dependent claims, it does not neces-
sarily mean that they are mutually exclusive. The only
requirement is that the limitation in the parent be at
least broad enough to encompass the limitation in the
dependent claim. Tr. of Columbia Univ. in City of New
York v. Symantec Corp., 811 F.3d 1359, 1370 (Fed. Cir.
2016) (“Thus, in a situation where dependent claims have
no meaningful difference other than an added limitation,
the independent claim is not restricted by the added
limitation in the dependent claim. In such situations,
construing the independent claim to exclude material
covered by the dependent claim would be inconsistent.”);
Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d
1335, 1348 (Fed. Cir. 2012) (holding that an independent
claim including the limitation “magnetic member” in-
cludes ferromagnetic material in addition to a magnet, in
light of dependent claim limiting “magnetic member” to a
magnet); Am. Med. Sys., Inc. v. Biolitec, Inc., 618 F.3d
1354, 1360 (Fed. Cir. 2010) (concluding that “[u]nder the
doctrine of claim differentiation, those dependent claims
[reciting the use of particular wavelengths] give rise to a
presumption that the broader independent claims [recit-
ing that laser radiation be ‘absorbed substantially com-
pletely’] are not confined to that range”).
    Here, the district court’s reliance on the doctrine of
claim differentiation is flawed. The addition of the limita-
tion “creating an object” in claim 2 signals that the “se-
lecting an object” limitation in claim 1 must be at least
broad enough to cover an object that has already been
created, not that selecting an object necessarily excludes
14              TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED



an object that will be created after it is selected. Moreo-
ver, it is beyond cavil that the plain and ordinary mean-
ing of the term “selecting” can naturally refer to a choice
of a not-yet extant object. Parties regularly select any
number of things that do not exist when the selection is
made and are only later made to order.
    The district court also relied on the portion of the
specification that “requires a user to actively choose a pre-
existing label.” TecSec V at 21. This too was error. First,
as the district court acknowledged, it is improper to
import limitations from the specification into the claims.
Second, the specification does not in any way indicate or
suggest that one cannot select a label that does not yet
exist, such as a label identifying the location of a terminal
that is not yet connected. Nothing in the intrinsic record
precludes such a possibility, or limits the meaning of
“selecting a label” to the selection of pre-existing labels.
    Adobe’s assertion that TecSec’s argument on appeal is
contrary to TecSec’s prior position that “selecting” means
“choosing” is inapposite. “Choosing” no more requires
that the chosen label already exists than does “selecting.”
    Lastly, while the district court is correct that “select-
ing a label” is not the same as “selecting components for a
label,” the distinction is of no consequence given our
elimination of the district court’s “pre-existing” require-
ment.
    We thus agree with TecSec that “selecting a label for
the object” in the DCOM patents should be given its plain
meaning, without a requirement that the label exist prior
to being selected. Under the proper construction of this
limitation, the district court’s conclusion that Adobe is
entitled to summary judgement of non-infringement
cannot be sustained.
TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED                15



                          2. “Label”
    The district court construed the term “label” to mean
“a series of letters or numbers, separate from but associ-
ated with the sending of an object, which identifies the
person, location, equipment, and/or organization which is
permitted to receive the associated object.” TecSec V at
32. The court’s construction is based on the following
passage from the background section of the specification
of the ’702 patent:
    A file ‘label’ for purposes of this invention means a
    series of letters or numbers, which may or may not
    be encrypted, separate from but associated with the
    sending of a message, which identifies the person,
    location, equipment, and/or organization which is
    permitted to receive the associated message. Using
    a secure labelling regimen, a network manager or
    user can be assured that only those messages
    meant for a certain person, group of persons,
    and/or location(s) are in fact received, decrypted,
    and read by the intended receiver.
                            * * *
    A system such as that described above is disclosed
    in U.S. patent application Ser. No. 08/009,741, the
    specification of which is incorporated by reference
    herein.
’702 patent, col. 2, ll. 34-61 (emphasis added). The district
court replaced “associated with the sending of a message”
and “permitted to receive the associated message” in the
first paragraph, with “associated with an object,” and
“permitted to receive the associated object,” respectively.
    TecSec argues that the district court’s construction of
“label” was error and that the term properly should be
construed simply to mean “an identifier associated with
an object.” It contends that the district court improperly
imported a limited definition from the background section
16             TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED



of the specification that is merely descriptive of the mean-
ing of “label” in the prior art and that was not intended as
a definition by the patentee. TecSec further argues: (1)
that the label definition in the first paragraph does not
apply to the invention described in the written description
but instead refers to the prior art patent application cited
in the second paragraph above; (2) the passage associates
the label with “the sending of a message,” not an object,
and sending a message does not make sense in the con-
text of the DCOM patents; (3) the claims here have no
requirement for “sending” the object, as described in the
passage; and (4) the patent uses the phrase “the present
invention” to define the scope of the invention, but the
first paragraph above uses the phrase “this invention.”
TecSec also asserts that the specification in the ‘452
patent uses “label” in a broader and more flexible way
than the meaning adopted by the district court and that
its definition is consistent with the plain and ordinary
meaning of the term and the intrinsic record.
    Adobe counters by arguing that the district court’s
construction was correct based on the express definition
set forth in the specification of the DCOM patents and the
incorporation by reference in the ’702, ’755, and ’781
patents of the same express definition appearing in U.S.
Patent Application Serial No. 08/009,741.
     TecSec’s arguments are unconvincing. “[O]ur cases
recognize that the specification may reveal a special
definition given to a claim term by the patentee that
differs from the meaning it would otherwise possess.”
Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir.
2005) (en banc). To give a term a special meaning, “the
patentee must clearly express an intent to redefine the
term.” Thorner v. Sony Comp. Entm’t Am. LLC, 669 F.3d
1362, 1365 (Fed. Cir. 2012) (internal quotes omitted). The
DCOM patents here clearly manifest such an intent by
using archetypal language of definition: “A file ‘label’ for
purposes of this invention means . . . .” The most natural
TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED                  17



reading of the passage is as an indicator of the intended
scope of the claims using that term. “Where, as here, the
patentee has clearly defined a claim term, that definition
‘usually . . . is dispositive; it is the single best guide to the
meaning of a disputed term.’” Jack Guttman, Inc. v.
Kopykake Enterprises, Inc., 302 F.3d 1352, 1360-61 (Fed.
Cir. 2002) (quoting Vitrionics Corp. v. Conceptronic, Inc.,
90 F.3d 1576, 1582 (Fed. Cir. 1996)).
    The “system such as that described above . . .” passage
does not change the express definition, or indicate that
the definition should not apply to the ’702 patent. Nor is
the explicit definitional language of the passage defeated
by the message/object disparity. The heart of the defini-
tion is the role of the label in restricting access, and that
definition is consistent with the use of label in the assert-
ed patent. Finally, there is no indication in the patent
that only the phrase, “the present invention,” shall be
used as a definition, and the phrase “this invention” shall
be used informationally. Both can be strong indicators of
a patentee’s lexicographic intent.
    TecSec’s argument that the broader description of la-
bel in the ’452 patent undermines the definition above is
also unavailing. See ’452 patent, col. 5, ll. 16-27. 1 We


    1    “A label is a field of characters attached to the en-
crypted file. The label may define a group of people that
may have access to the file. The label may define the
device at which the file may be accessed. The device may
define a single person who may have access. A label may
also define the type of access, that is, read only, write
only, read and write, print only, etc., that authorized
persons may have. A label may also define any combina-
tion of authorized people, devices, objects, and/or access
type. Thus, the label is a flexible, powerful way to set
forth with great specificity all conditions that must be
fulfilled in order to gain the defined access to the file.”
18              TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED



agree with the district court that the bulk of that excerpt
is wholly consistent with the definition set forth in the
’702 patent and discussed above. Moreover, the defini-
tional language in the ’702 patent is also present in the
’452 patent. See ’452 patent, col. 3, ll. 1-7. We also agree
with the district court that because the ’452 patent was
filed after the ’702 patent issued, the excerpt in the ’452
patent cannot change the express definition in the ’702
patent. See TecSec V at 29. Finally, we note that neither
party has argued that the word “label” should take on a
different meaning in the ‘452 patent than in the other
DCOM patents. We thus agree with the district court’s
claim construction of “label” as meaning “a series of
letters or numbers, separate from but associated with the
sending of an object, which identifies the person, location,
equipment, and/or organization which is permitted to
receive the associated object.”
    TecSec also asserts that the district court erred in
concluding that the encryption dictionary is not a label
when Acrobat is used with password security, even under
the district court’s construction. The district court rea-
soned that because Acrobat stores keys and not passwords
and because “the user and owner passwords are not
linked to the identity of a particular user,” the encryption
dictionary does not “identif[y] the person . . . permitted to
receive the object,” as required to meet the “label” limita-
tion. TecSec argues that Acrobat’s encryption dictionary
contains two different keys—a user key, and an owner
key—and that Acrobat’s ability to distinguish between the
two identifies the individual either as a “user” or an
“owner,” which is all that is required to meet the claim
limitation.
     We agree with TecSec. The district court, in applying
its claim construction to the password security feature of
the Acrobat program, required the label to identify a
“particular person,” as opposed to a group of persons
authorized to have access. But nothing in the intrinsic
TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED             19



record requires that the label identify a “particular”
person. See ’702 patent, col. 2, ll. 40-44 (“Using a secure
labelling regimen, a network manager or user can be
assured that only those messages meant for a certain
person, group of persons, and/or locations(s) are in fact
received, decrypted, and read by the intended receiver.”)
(emphasis added). The district court’s construction of
“label,” with which we agree, is broad enough to encom-
pass a label which identifies different classes or groups of
users authorized to access the object. And while some
labels may limit access to particular people, it does not
necessarily follow that all claimed labels must do so.
Moreover, the fact that the encryption dictionary contains
password “keys” and not the passwords themselves is
inapposite—nothing in the district court’s construction or
the intrinsic record indicates that the passwords them-
selves must be stored in the dictionary. It is sufficient
that Acrobat’s encryption dictionary stores the infor-
mation needed to provide appropriate access to individu-
als having a proper owner or user password.
    The court’s construction thus does not foreclose read-
ing the label limitation on the user and owner keys stored
in the encryption dictionary when using password securi-
ty in the Acrobat program. For this reason, the district
court erred in ruling in Adobe’s favor on its argument for
summary judgement of non-infringement with respect to
the password security option of the Acrobat program. The
district court’s determination in that regard is therefore
vacated.
     D. Adobe’s Alternative Grounds for Affirmance
     Adobe presents a number of alternative grounds for
affirmance. TecSec contends that several of the district
court’s claim construction rulings relevant to these alter-
native grounds for affirmance were incorrect. We address
each of these arguments in turn.
20              TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED



              1. “Object-oriented Key Manager”
    Before the district court, Adobe argued that the term
“object-oriented key manager” should be construed to
mean “a software component that manages the encryption
of an object, on an object-by-object basis, to achieve multi-
level security, including the process of generating, dis-
tributing, changing, replacing, storing, checking on, and
destroying cryptographic keys.” TecSec argued that the
term means “software that controls access to the algo-
rithm used to encrypt and decrypt objects.” The district
court largely agreed with Adobe. Finding the intrinsic
record clear and unambiguous, with no need to resort to
extrinsic evidence, the district court construed “object-
oriented key manager” as “a software component that is
capable of performing the process of generating, distrib-
uting, changing, replacing, storing, checking on, and
destroying cryptographic keys.” TecSec V at 23-26. The
term appears only in the asserted method claims.
    Adobe does not challenge the district court’s claim con-
struction but argues that under that construction, Adobe
is entitled to summary judgment of non-infringement as a
matter of law because Acrobat does not store or distribute
any keys. According to Adobe’s expert, “the key is not
saved.     The key is re-derived from the password.”
JA3574, 120:5-10. Adobe thus contends that because
there is no evidence that Acrobat meets this limitation,
the district court’s judgment of non-infringement may be
affirmed on this ground.
   TecSec asserts that the district court was correct in
not citing this limitation as a basis to find no infringe-
ment. Moreover, it contends that the term properly
should have been given an even broader meaning and
that the district court erred in not adopting the construc-
tion TecSec proffered before the district court.
   We begin by addressing TecSec’s claim construction
argument. TecSec argued that the term means “software
TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED               21



that controls access to the algorithm used to encrypt and
decrypt objects.” TecSec bases its argument on several
parts of the intrinsic record. During prosecution of the
’702 patent, TecSec submitted the following in response to
an indefiniteness rejection directed at the phrase “key
manager”:
    Various methods have evolved to manage the dis-
    tribution of keys. Such methods of distribution
    are collectively referred to as ‘key management.’
    [a] The function of key management is to perform
    the process of generating, distributing, changing,
    replacing, storing, checking on, and destroying
    cryptographic keys. [b] Under normal circum-
    stances, the key manager begins and ends a cryp-
    tographic session by controlling access to the
    algorithm used to encrypt and decrypt plain text
    objects. Thus, a user who wants to encrypt an ob-
    ject or decrypt an object must first access the key
    manager so that an encryption algorithm may be
    chosen.
J. App’x 3719-3720 (bracketed lettering added). TecSec
also amended the specification of the ’702 patent to incor-
porate this language. ’702 patent, col. 1, l.61 – col.2, l. 4.
    TecSec urges that the passage quoted above distin-
guishes “key management” and “key manager,” and that a
key manager need only perform the functions described in
sentence [b] above, and not all the key management
functions described in [a]. Adobe argues that the district
court construction was correct, and that TecSec’s proposed
construction would result in a key manager that does not
perform key management.
    TecSec is correct that there is a distinction between
“key management” and a “key manager,” but TecSec’s
reference to the observation that a key manager “begins
and ends a cryptographic session by controlling access to
the algorithm used to encrypt and decrypt plan text
22              TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED



objects” does little to aid in an understanding of what a
“key manager” is. We agree with the district court that a
key manager performs key management and that accord-
ing to the definitional statement added to the specifica-
tion of the DCOM patents, key management includes
generating, distributing, changing, replacing, storing,
checking on, and destroying cryptographic keys. It is that
functionality that controls access to the encryption and
decryption algorithm. But that is not to say that a key
manager must perform all of those functions. We find no
basis in the intrinsic record to support that strict a re-
quirement.
     The district court found no support in the written de-
scription for Adobe’s inclusion of the requirement that the
key manager “manages the encryption of an object, on an
object-by-object basis, to achieve multi-level security.”
For that reason, the district court did not include that
part of Adobe’s proffer in its claim construction. But even
if the district court was correct not to include the full text
requested by Adobe because of a lack of support in the
written description, it was error to ignore the words
“object-oriented,” which are part of the claimed expression
itself.
    We therefore modify the district court’s claim con-
struction and construe the term “object-oriented key
manager” to mean “a software component that manages
the encryption of an object by performing one or more of
the functions of generating, distributing, changing, re-
placing, storing, checking on, and destroying cryptograph-
ic keys.”
    Adobe argues that it is entitled to summary judgment
of non-infringement as a matter of law because Acrobat
does not store or distribute any keys. TecSec points to
evidence in the record that Adobe’s Acrobat products
include a security handler in the form of a software mod-
ule which implements various aspects of the encryption
TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED             23



process and controls access to the contents of encrypted
documents. More specifically, this evidence shows that
the security handler generates a key for encryption upon
saving of a PDF document following a user’s selection of a
security method.
    In light of this evidence, we cannot conclude as a mat-
ter of law that Adobe is entitled to summary judgment of
non-infringement as failing to meet the properly con-
strued “object-oriented key manager” limitation.
                     2. “Display Header”
    Adobe argues that it is entitled to summary judgment
of non-infringement as a matter of law because Acrobat
does not show a “display header” to the user. The district
court construed “display header” as “a header for making
visually perceptible to a user.” Id. Adobe argues that to
meet the limitation as construed by the district court, the
display header must be capable of being shown to the
user, something it contends is not done using Acrobat.
    The only support for Adobe’s position is the testimony
of its corporate representative, Mr. Kaufman, that it is
not possible to view the content of the encryption diction-
ary. J. App’x at 3574. TecSec argues that Acrobat’s
security properties dialog box “can display label attrib-
utes,” J. App’x at 3797, which are “derived from the
information in the encryption dictionary,” TecSec Reply
Br. at 18, such as a “listing of various permission levels,”
whether a document is encrypted and document re-
strictions, and enables modifying security settings, J.
App’x at 3797.
    Adobe has not explained why the security properties
dialog box does not meet the “display header” limitation,
and therefore has failed to show a lack of a genuine issue
of material fact with respect to this limitation.
    TecSec argues that the district court erred in not giv-
ing this limitation its plain and ordinary meaning. We
24             TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED



disagree and find the district court’s construction fully
supported by the intrinsic record.
                  3. Memory Hardware
    Adobe makes a cursory argument that Acrobat does
not include the memory hardware required by all asserted
system claims, a fact Adobe contends TecSec never dis-
puted. TecSec argues that the district court struck Ado-
be’s argument regarding memory hardware and that it
therefore had no reason to oppose it. See TecSec V at 35
n.20. TecSec also argues that Acrobat is installed on
computers having memory, thus supporting TecSec’s
charge of infringement. In particular, TecSec points to
the testimony of Adobe’s corporate witness that he en-
crypted a PDF file within another encrypted PDF file
using Acrobat installed on a computer, see J. App’x at
3565, and points to a blog post describing those same
steps, see J. App’x at 3683. Adobe’s cursory argument on
this issue has no merit.
     4. “Label” with Respect to Certificate Security
    Adobe argues that even under the district court’s con-
struction of the term “label,” the district court erred in
concluding that a genuine issue of material fact was
presented when using digital certificate security. Adobe
reasons that TecSec’s infringement theory identifies one
“object” to be labelled—the strings and streams in the
body of a PDF file—and a different object to be encrypt-
ed—the entire PDF file, including the header and the
trailer. Because the claims require that the same object
be labelled and encrypted, Adobe argues that Acrobat
cannot infringe as a matter of law regardless of the type
of security used.
    We disagree with Adobe. All the encryption infor-
mation is contained in the encryption dictionary, the part
of the PDF that TecSec identifies as the label. Adobe does
not explain the asserted disconnect between the object
TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED             25



encrypted and the object labelled, apart from citing
TecSec’s claim charts. However, TecSec’s claim charts
allege that the same thing is given a label and encrypted.
For example, for the “selecting a label” limitation, TecSec
states that “Adobe Acrobat applies passwords to and/or
sets permission levels for an object, such as a PDF
file/document.” J. App’x at 4089. The same object, “a
PDF file” is identified as capable of being “encrypted with
a password.” J. App’x at 4090. The object identified
throughout is a PDF file or a PDF document, regardless of
whether the element being discussed is the label or the
encryption. Adobe has failed to show a lack of a genuine
issue of material fact as to the same. This argument thus
fails to provide an alternative ground for affirmance.
                 5. “Multi-level . . . Security”
     We have previously construed ‘multi-level . . . securi-
ty” in the preamble to be restrictive, and to require multi-
ple layers of encryption, based primarily on TecSec’s
prosecution history. TecSec, Inc. v. Int’l Bus. Mach. Corp.,
731 F.3d 1336, 1345-46 (Fed. Cir. 2013). Adobe argues
that Acrobat cannot nest an encrypted PDF within anoth-
er encrypted PDF within a single session of Acrobat, and
therefore Acrobat does not meet the claim limitation. 2
Adobe also argues that Acrobat can only encrypt one level
of information because the encryption of the PDF enve-
lope treats the encrypted data in a nested object in line
with the data of the PDF envelope.



    2   Adobe also frames the multiple-sessions require-
ment through the lens of divided infringement, i.e. that
Adobe is not responsible for the infringement because the
user opens up multiple sessions of Acrobat, and Adobe
does not direct or control the user’s actions. This argu-
ment is incorrect for the same reasons described in the
analysis that follows.
26             TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED



    TecSec’s position is that Acrobat performs multi-level
security when a user encrypts a PDF, then attaches it to a
separate PDF, and then encrypts that PDF. TecSec
argues that the claim does not require that all this be
performed within a single session window of Acrobat.
    The district court agreed with TecSec and denied
Adobe’s motion, finding that the multi-window sequence
described above provides evidence that Acrobat could be
used to allow multi-level security. The district court also
noted that “TecSec has also presented evidence that
Adobe has instructed its customers that Acrobat could be
used in that manner.” TecSec V at 37.
    We agree. To access the data in the nested PDF, a
user would have to decrypt the PDF envelope, followed by
decrypting the nested PDF. That Acrobat uses multiple
windows to accomplish the nesting does not place Acrobat
outside the scope of the limitation. Claim 1 recites “A
method for providing multi-level multimedia security in a
data network.”     Adobe’s envelope feature “provid[es]
multi-level multimedia security in a data network.” That
the mechanism provided requires multiple sessions of the
accused product does not preclude infringement. There is
at least a genuine issue of material fact whether Acrobat
PDF envelopes infringe the multi-layer security limita-
tion.
    Relatedly, Adobe argues that because two sessions of
Acrobat are required, each “object” at each level does not
have its own “label.” We agree with the district court that
TecSec has presented ample evidence to defeat summary
judgment of non-infringement of this element. To take
just one example, Mr. Kaufman, Adobe’s 30(b)(6) witness
confirmed that an encrypted PDF attached to another
PDF which was then encrypted, would yield separate
encryption dictionaries (the alleged “label”), and could
have     different   passwords    or    security     types.
J. App’x at 3629.
TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED               27



    We see no error in the district court’s conclusion that
genuine issues of material fact preclude summary judg-
ment of non-infringement on the basis of the multi-level
security limitation.
                 6. Labelling and Footnote 23
    In considering the “selecting a label” limitation, the
district court added the following seemingly gratuitous
footnote regarding a separate limitation directed to label-
ling:
    Although not briefed by the parties, there are oth-
    er aspects of the DCOM Patents that Acrobat does
    not perform. For example, each asserted claim re-
    quires some form of “labelling.” At TecSec's urg-
    ing, “labelling” has been construed to mean
    “attaching a label.” Acrobat does not attach an en-
    cryption dictionary to an encrypted PDF docu-
    ment; instead, it inserts the encryption dictionary
    into the (pre-existing) trailer for that file. Jones
    Dec. 68. Indeed, far from being attached to the
    encrypted object, “[t]he encryption dictionary is
    part of the trailer portion of a PDF document.” Id.
    Thus, what TecSec alleges is a label is not “at-
    tached to” the object, it is part of the object.
TecSec V at 40 n.23.
    TecSec argues that the district court’s footnote is pro-
cedurally flawed because TecSec was not permitted dis-
covery on this issue and was never given an opportunity
to respond, in violation of Federal Rules of Civil Proce-
dure 56(f). TecSec also contends that the substantive
basis for the district court’s decision is also flawed, be-
cause first, the system claims do not have a “labelling”
limitation, but claim a distinct “object labelling subsys-
tem,” see Section E.1 infra at 29-30, and second, Acrobat
meets the labelling limitation when the encryption dic-
28             TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED



tionary is attached to a PDF file’s trailer, which is itself
attached to the encrypted PDF content.
     Adobe finds no procedural fault with the district
court’s footnote and asserts it as an alternative basis for
affirmance. It also contends that the district court was
substantively correct. According to Adobe, Acrobat in-
serts the data for the encryption dictionary into a pre-
existing trailer in the PDF, making the encryption dic-
tionary a part of the encrypted PDF file and not an at-
tachment thereto. It therefore contends that Acrobat
cannot meet the “labelling the encrypted object” limita-
tion.
    Federal Rule of Civil Procedure 56(f) allows a district
court to grant summary judgment on a ground not raised
by a party “[a]fter giving notice and a reasonable time to
respond.” See also U.S. Dev. Corp. v. Peoples Fed. Sav. &
Loan Ass'n, 873 F.2d 731, 735 (4th Cir. 1989) (explaining
that the exercise of a district court’s power to enter sum-
mary judgment sua sponte is contingent on giving the
losing party a reasonable opportunity to demonstrate
genuine issue of material fact); Matthews v. Thomas, 385
F. App’x 283, 288 (4th Cir. 2010). It undisputed that the
district court failed to provide TecSec with any opportuni-
ty to respond with respect to the “labelling” limitation. In
this regard, the district court procedurally erred in mak-
ing the statements set forth in footnote 23. We give that
footnote no weight and do not address whether a genuine
issue of material fact exists as to whether Acrobat meets
the labelling limitation when it inserts the encryption
dictionary into the trailer of the PDF document.
    Adobe also argues that the district court erred in its
claim construction of “labelling,” and that under the
proper claim construction—“labelling the encrypted
object” means “attachment of a label to an object by
software after encryption of that object,” J. App’x at
2468—Acrobat does not meet this limitation because no
TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED              29



label is attached to a single encrypted object but to a
group of encrypted and non-encrypted data. Adobe’s
argument is convoluted and not persuasive. Adobe does
not explain the presence of the temporal “after” in its
construction, why the admittedly encrypted PDF content
could not be considered a single encrypted object, or why
the presence of unencrypted PDF components disallowed
the labelling of the encrypted object. We therefore reject
this ground as an alternative basis for affirmance.
                 E. Considerations on Remand
                1. System and Method Claims
    In granting summary judgment, the district court
grouped the method and system claims together with
respect to the selecting a label limitation, despite the fact
that the system claims do not include that limitation, in
haec verba. The system claims require an “object label-
ling subsystem” and an “object identification subsystem.”
The district court treated these limitations as necessarily
containing the “selecting a label” limitation from the
method claims. Without analysis, the court stated that
“the [system] claims use only ‘slightly different language
to describe substantially the same invention [as the
method claims].’” TecSec V at 39 n.22 (quoting Ohio
Willow Wood Co. v. Alps South, LLC., 735 F.3d 1333, 1342
(Fed. Cir. 2013)). The court also determined that TecSec
waived any distinction between the claim types by group-
ing its infringement arguments together under method
claim 1 as representative of all of the asserted claims.
    TecSec argues that treating the system and method
claims together was improper, and failed to give meaning
to the explicit difference in claim language. Adobe coun-
ters that TecSec equated the “object labelling subsystem”
language in the system claims to the “selecting a label”
limitation in the method claims by explaining in its
infringement contentions that Acrobat practiced the
“object labelling subsystem” of the systems claims because
30             TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED



“Adobe Acrobat products select a label for an object.”
J. App’x at 2208.
    We agree with TecSec that equating the limitations
was improper. There is no indication that TecSec’s argu-
ment in its infringement contentions used “selecting a
label” as a term of art or to reference the meaning of that
phrase in the method claims, rather than using it for its
colloquial meaning. In other words, although the district
court departed from an ordinary meaning of “selecting a
label” in construing the method claims, TecSec has no-
where indicated that the distinct “object labelling subsys-
tem” in the system claims should be bound by the same
construction.
     Adobe also argues that TecSec equated the two
phrases in TecSec’s brief in response to Adobe’s summary
judgment motion, in which TecSec put forth claim 1, a
method claim, as representative of the DCOM patents.
However, that statement was made before “selecting a
label” was at issue because Adobe had not raised it in its
opening brief, and it was first raised sua sponte by the
district court at the summary judgment hearing. TecSec V
at 19. TecSec was never confronted with a reason to
explicitly consider the equivalence of the system and
method claims with respect to the two terms. Moreover,
the district court concluded that the scope of the system
and method claims was identical without analysis of the
relative claim scope. Determining the relative claim
scope here is not an easy issue admitting of such a cursory
conclusion. Cf., e.g., CLS Bank Int’l v. Alice Corp., 717
F.3d 1269, 1288-1292 (Fed. Cir. 2013) (en banc) (Lourie,
J., concurring).
    On remand, TecSec will have the opportunity to sepa-
rately argue infringement of the method and system
claims with respect to these limitations.
TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED             31



                  2. Doctrine of Equivalents
    Adobe argues that TecSec has waived its opportunity
to argue infringement of the “selecting a label” limitation
under the doctrine of equivalents. We disagree. As
explained above, that limitation entered this case via sua
sponte consideration by the district court. TecSec was
under no obligation to assert the doctrine of equivalents
with respect to a limitation that Adobe did not even
dispute was literally met by the accused product.
                       3. Reassignment
    TecSec urges us to reassign this case to a different
judge on remand. TecSec argues that Judge Brinkema
has repeatedly held against TecSec, has raised dispositive
issues sua sponte, has been reversed on appeal for many
of those issues, and has pre-judged a § 101 issue that has
not yet been raised.
    Reassignment is only appropriate in exceptional cir-
cumstances. Here, reassignment is governed by Fourth
Circuit law, which applies a three factor test for reas-
signment: 1) whether the judge would be reasonable
expected to have substantial difficulty putting her views
that were held to be incorrect out of her mind; 2) whether
reassignment is necessary to preserve the appearance of
justice; and 3) the degree of waste of judicial resources
and duplication if the case were reassigned. See United
States v. Guglielmi, 929 F.2d 1001, 1007 (4th Cir. 1991).
    Nothing in this case merits reassignment on remand.
Though Judge Brinkema has indeed ruled against TecSec
several times, there is no indication that these rulings are
biased, or are based on anything other than the exercise
of her reasoned judgment and appropriate judicial discre-
tion. Though Judge Brinkema has indeed raised more
than one dispositive issue sua sponte, the Federal Rules of
Civil Procedure specifically empower district courts to do
so, subject to certain procedural requirements. See Fed.
32              TECSEC, INC.   v. ADOBE SYSTEMS INCORPORATED



R. Civ. P. Rule 56(f). Moreover, given the six-year journey
of this case through the judicial system, and its multi-
party complexity, reassignment would create significant
unnecessary waste of judicial resources. Here, we are not
persuaded that any of the factors in the Fourth Circuit’s
test are met. Reassignment thus is not appropriate in
this case.
                     III. CONCLUSION
     For the foregoing reasons, we modify the district
court’s construction of “selecting a label,” affirm its con-
struction of the term “label,” vacate its determination that
Acrobat’s password security option cannot meet the
“label” limitation, and vacate the grant of summary
judgment of non-infringement. We also modify the dis-
trict court’s construction of “object-oriented key manager”
and deny each of Adobe’s alternative grounds for affir-
mance. We reject Adobe’s request that the case be reas-
signed and remand the case for further proceedings
consistent with this opinion.
             VACATED AND REMANDED
                         IV. COSTS
     Costs are awarded to TecSec.